         Case 20-35226 Document 1146 Filed in TXSB on 05/20/21 Page 1 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                           ENTERED
                                                                                                             05/21/2021


In re:                                              §        Chapter 11
                                                    §
CBL & ASSOCIATES                                    §
PROPERTIES, INC., et al.,                           §        Case No. 20-35226 (DRJ)
                                                    §
                 Debtors. 1                         §        (Jointly Administered)

                ORDER FURTHER EXTENDING THE AUTOMATIC STAY
               TO CERTAIN OF DEBTORS’ DIRECTORS AND OFFICERS
                                         (Docket No. 992)
         Upon the motion, dated March 25, 2021 (the “Motion”) 2 of CBL & Associates Properties,

Inc. (the “REIT”) and its debtor affiliates, as debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, and together with the REIT, the “Debtors”), for entry of

an order pursuant to sections 105(a) and 362(a) of the Bankruptcy Code, extending the Automatic

Stay to certain of Debtors’ Directors and Officers, as more fully set forth in the Motion; and the

Court having held a hearing on the Motion on April 12, 2021 (the “Hearing”); and upon the record

of the Hearing and for the reasons stated by the Court on the record,

         IT IS HEREBY ORDERED THAT

                 1.      Pursuant to section 362 of the Bankruptcy Code, the Automatic Stay is

hereby extended, through and including the 30th day following the date on which the Court enters

an order confirming the Debtors’ Amended Plan, to Charles B. Lebovitz, Chairman of the

Executive Committee of the Board of Directors; Stephen D. Lebovitz, Chief Executive Officer and

President; Farzana Khaleel, Executive Vice President – Chief Financial Officer and Treasurer; A.


1   A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the purposes of
    these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
2   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.
       Case 20-35226 Document 1146 Filed in TXSB on 05/20/21 Page 2 of 9




Larry Chapman, Director and Chairman of the Audit Committee; Augustus N. Stephas, former

Executive Vice President and Chief Operating Officer; and Don Sewell, former Senior Vice

President – Management (collectively, the “Directors and Officers”) in connection with the

action in the United States District Court for the Eastern District of Tennessee, styled In re CBL

& Associates Properties, Inc. Securities Litigation, Consolidated Case No. 1:19-CV-181-JRG-

CHS (the “Securities Action”); provided, that nothing herein shall prejudice the Debtors’ rights

to seek further extension of the Automatic Stay or in any way prejudice the rights of the plaintiffs

in the Securities Action to assert any and all defenses, opposition, or arguments against such

request.
                                                                                      August 12, 2021
                2.                                                               XXXXXXXXXX
                         Pursuant to section 105 of the Bankruptcy Code, through and including the

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
30th day following the date on which the Court enters an order confirming the Debtors’ Amended

XXX
Plan, the plaintiffs in the Securities Action are hereby enjoined from continuing the Securities

Action against the Directors and Officers; provided, that nothing herein shall prejudice the

Debtors’ rights to seek an extension of such injunction or in any way prejudice the rights of the

plaintiffs in the Securities Action to assert any and all defenses, opposition, or arguments against

such request.

                3.       The form of notice attached hereto as Exhibit 1 (the “Stay Notice”) is

approved. The Debtors are authorized, but not directed, to file the Stay Notice on the docket of

the Securities Action.

                4.       This Order shall not affect the substantive rights of any party, nor create any

rights, defenses, or arguments not otherwise available under applicable law. Specifically, this

Order shall not affect the exceptions contained in sections 362(b), 365(b)(4), and 365(e)(2) of the

Bankruptcy Code, the right of any party in interest to seek relief from the Automatic Stay in



                                                   2
       Case 20-35226 Document 1146 Filed in TXSB on 05/20/21 Page 3 of 9




accordance with section 362(d) of the Bankruptcy Code, or, with respect to an unexpired lease or

executory contract, any party’s rights under section 365 of the Bankruptcy Code.

               5.      Nothing in this Order or any action taken by the Debtors in furtherance of

the implementation hereof shall be deemed to constitute an assumption or rejection of any

executory contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, and all of

the Debtors’ and any other party in interest’s rights with respect to such matters are expressly

reserved.

               6.      Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained herein shall (a) create, nor is it intended to create, any rights in favor of, or

enhance the status of any claim held by, any person or entity, or (b) be deemed to convert the

priority of any claim from a prepetition claim into an administrative expense claim.

               7.      Nothing in this Order shall be construed as or deemed to constitute (a) an

agreement or admission by the Debtors as to the validity of any claim against the Debtors on any

ground, (b) a grant of third-party-beneficiary status or bestowal of any additional rights on any

third party, (c) a waiver or impairment of any rights, claims, or defenses of the Debtors’ or any

other party in interest’s respective rights to dispute any claim on any grounds, (d) a promise by the

Debtors to pay any claim, (e) an implication or admission by the Debtors that such claim is payable

pursuant to this Order, or (f) an agreement, admission, or acknowledgement by the plaintiffs in the

Securities Action that the Automatic Stay should be further extended to the Directors and Officers

in any future hearing before the Bankruptcy Court or that the requirements under Fifth Circuit law

for extending the Automatic Stay to such parties have been met, with all such defenses and

arguments being fully preserved.




                                                 3
       Case 20-35226 Document 1146 Filed in TXSB on 05/20/21 Page 4 of 9




               8.      The Debtors are authorized to take all actions necessary or appropriate to

carry out the relief granted in this Order.

               9.      This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.
             10.       The Court will hold a further hearing on August 11, 2021 at 9:00 a.m.


Dated: __________, 2021
       Houston,May
     Signed:       20, 2021.
                Texas
                                                  ____________________________________
                                              THE DAVID R. JONES
                                                  HONORABLE    DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE
                                              UNITED  STATES BANKRUPTCY JUDGE




                                                 4
Case 20-35226 Document 1146 Filed in TXSB on 05/20/21 Page 5 of 9




                             Exhibit 1
                  Form of Notice of Stay Extension
         Case 20-35226 Document 1146 Filed in TXSB on 05/20/21 Page 6 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


In re:                                              §        Chapter 11
                                                    §
CBL & ASSOCIATES                                    §
PROPERTIES, INC., et al.,                           §        Case No. 20-35226 (DRJ)
                                                    §
                 Debtors. 1                         §        (Jointly Administered)

                          NOTICE OF ENTRY OF ORDER
                    FURTHER EXTENDING THE AUTOMATIC STAY
                TO CERTAIN OF DEBTORS’ DIRECTORS AND OFFICERS

                 PLEASE TAKE NOTICE that, beginning on November 1, 2020 (the “Petition

Date”), CBL & Associates Properties, Inc. (the “REIT”) and its debtor affiliates, as debtors and

debtors in possession (collectively, the “Debtors”), each of which is a debtor and debtor in

possession in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy

Court”). The Chapter 11 Cases are pending before the Honorable Judge Jones, United States

Bankruptcy Judge, and are being jointly administered under the lead case In re CBL & Associates

Properties Inc., No. 20-35226 (DRJ).

                 PLEASE TAKE FURTHER NOTICE that, pursuant to section 362(a) of the

Bankruptcy Code, the Debtors’ filing of their respective voluntary petitions operates as a self-

effectuating, statutory stay or injunction, applicable to all entities and protecting the Debtors from,

among other things, (a) the commencement or continuation of a judicial, administrative, or other



1   A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the purposes of
    these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
        Case 20-35226 Document 1146 Filed in TXSB on 05/20/21 Page 7 of 9




action or proceeding against any of the Debtors (i) that was or could have been commenced before

the Petition Date or (ii) to recover a claim against any of the Debtors that arose before the Petition

Date, (b) the enforcement, against any of the Debtors or against any property of any of the Debtors’

estates, of a judgment obtained before the Petition Date, or (c) any act to obtain possession of, or

exercise control over, property of any of the Debtors’ estates (the “Automatic Stay”). 2

                  PLEASE TAKE FURTHER NOTICE that, pursuant to the Order Further

Extending the Automatic Stay to Certain of Debtors’ Directors and Officers (the “Order”) (Docket

No. [●]), entered on [●], 2021, and attached hereto, the Bankruptcy Court extended the Automatic

Stay through and including the 30th day following the date on which the Court enters an order

confirming the Debtors’ Amended Plan, to certain actions with respect to Charles B. Lebovitz,

Chairman of the Executive Committee of the Board of Directors; Stephen D. Lebovitz, Chief

Executive Officer and President; Farzana Khaleel, Executive Vice President – Chief Financial

Officer and Treasurer; A. Larry Chapman, Director and Chairman of the Audit Committee;

Augustus N. Stephas, former Executive Vice President and Chief Operating Officer; and Don

Sewell, former Senior Vice President – Management, in connection with the action, styled In re

CBL & Associates Properties, Inc. Securities Litigation, Consolidated Case No. 1:19-CV-181-

JRG-CHS, which is pending in the United States District Court for the Eastern District of

Tennessee (the “Securities Action”).

                  PLEASE TAKE FURTHER NOTICE that, pursuant to sections 105(a) and

362(k) of the Bankruptcy Code and Rule 9020 of the Federal Rules of Bankruptcy Procedure

(among other applicable substantive law and rules of procedure), any person or governmental unit



2   Nothing herein shall constitute a waiver of the right to assert any claims, counterclaims, defenses, rights of setoff
    or recoupment, or any other claims of the Debtors against any party. The Debtors expressly reserve the right to
    contest any claims that may be asserted against the Debtors.


                                                           2
          Case 20-35226 Document 1146 Filed in TXSB on 05/20/21 Page 8 of 9




seeking to assert its rights or obtain relief outside of the processes set forth in the Order, the

Bankruptcy Code, and applicable law may be subject to proceedings in front of the Bankruptcy

Court for failure to comply with the Order and applicable law—including contempt proceedings

resulting in fines, sanctions, and punitive damages against the entity and its assets inside the United

States.

                PLEASE TAKE FURTHER NOTICE that additional information regarding the

Chapter 11 Cases, including copies of pleadings filed therein, may be obtained by (a) reviewing

the publicly-available docket of the Chapter 11 Cases at http://www.txs.uscourts.gov/bankruptcy

(PACER login and password required), (b) accessing the Debtors’ publicly available website

providing     information     regarding    the    Chapter     11     Cases,    located    online     at

https://dm.epiq11.com/case/cblproperties/info, or (c) contacting the undersigned counsel for the

Debtors.




                            [Remainder of page intentionally left blank]




                                                  3
      Case 20-35226 Document 1146 Filed in TXSB on 05/20/21 Page 9 of 9




Dated: April [●], 2021
       Houston, Texas

                                   Respectfully submitted,


                                   WEIL, GOTSHAL & MANGES LLP
                                   Alfredo R. Pérez (15776275)
                                   700 Louisiana Street, Suite 1700
                                   Houston, Texas 77002
                                   Telephone: (713) 546-5000
                                   Facsimile: (713) 224-9511
                                   Email: Alfredo.Perez@weil.com
                                   -and-
                                   WEIL, GOTSHAL & MANGES LLP
                                   Ray C. Schrock, P.C. (admitted pro hac vice)
                                   Garrett A. Fail (admitted pro hac vice)
                                   Theodore E. Tsekerides (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007
                                   Email: Ray.Schrock@weil.com
                                           Garrett.Fail@weil.com
                                           Theodore.Tsekerides@weil.com

                                   Attorneys for Debtors
                                   and Debtors in Possession




                                      4
